Citation Nr: 0728195	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-36 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  

This case comes before the Board of Veteran's Appeals on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).

Procedural history

In February 2002 the RO received the veteran's claim of 
entitlement to service connection for skin cancer.  The July 
2002 rating decision denied the claim and he appealed.  In a 
March 2006 decision, the Board remanded the veteran's claim 
for further evidentiary development.  This has been 
accomplished, and the case has been returned to the Board for 
further appellate proceedings.

In August 2007, the Board granted the veteran's motion to 
advance this appeal on its docket due to his advanced age.  
See 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The medical evidence of record is in equipoise as to whether 
the veteran's currently  diagnosed skin cancer is 
attributable to his period of active duty service.


CONCLUSION OF LAW

Entitlement to service connection for skin cancer is 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for skin cancer.  He 
contends that the cancer was caused by his approximately 14 
month exposure to the sun in the Philippine Islands during 
World War II.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue will then be analyzed 
and a decision rendered.  

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As noted in the Introduction, the Board remanded the claim 
for further evidentiary development.  Specifically, the Board 
noted the need for a medical opinion regarding whether the 
veteran's exposure to sun during his World War II active duty 
service.  The record indicates that the RO sought such an 
opinion from a VA examiner who rendered opinions in August 
2006 and January 2007.  The Board finds that neither opinion 
satisfies the remand order.  Thus, the requirements of 
Stegall have not been met.  However, as is discussed below, 
the Board is granting service connection.  Thus, any Stegall 
violation has no effect of prejudice to the veteran's claim.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

Specifically, the veteran was informed of the evidence 
needed to support his claims for service connection, the 
likely sources of such evidence, the elements of a 
service connection claim, and of the duties of VA to 
assist him in obtaining such evidence in letters dated 
April 2002 and March 2003.  Moreover, in the March 2003 
letter, the veteran was informed that if he had any 
additional information or evidence to send it to VA or 
tell them about it.  In essence, the veteran was asked 
to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.    In this case, the first two elements are 
not at issue.  As is described below, the Board grants the 
claim and thus element (3) is not at issue.  The Board also 
notes that the veteran was informed of elements (4) and (5) 
in May 2006 letter.  Thus, the Board finds the veteran has 
received proper notice pursuant to Dingess.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

In this case, the RO obtained the veteran's service medical 
records and private medical records.  The veteran's claims 
file was reviewed by a VA medical examiner in August 2006 and 
January 2007.  A VA physician provided a medical examination 
of the veteran in August 2006.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  In 
his November 2005 VA Form 9, the veteran elected not to have 
a hearing before a Veterans Law Judge.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  
The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the evidence must show (1) medical evidence 
of a current disability, (2) medical or other evidence of in-
service incurrence or aggravation of a disease or injury, and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  The 
Board will address each Hickson element in turn.

In this case, the first Hickson element has been met.  There 
is no question that the veteran has produced competent 
medical evidence of a diagnosis skin cancer.  

With respect to the second element, in-service disease or 
injury, there is no evidence of skin cancer in service or 
within the one year presumptive period after service.  The 
veteran does not so contend.  Concerning injury, the veteran 
has made statements that he was exposed to the sun during the 
period of time he served in the Philippine Islands.  The 
veteran's service record corroborates the veteran's 
statements to the extent that it indicates he arrived in the 
South Pacific theater of operations in October 1944 and left 
in December 1945, a total of about 14 months.  Exposure to 
sunlight in tropical climates is conceded.  Accordingly, 
element (2) has been met to that extent.     

With regard to crucial element (3), medical nexus, there are 
of record numerous statements of various physicians who at 
least attempt to discuss the etiology of the veteran's  skin 
cancer. 

In May 2002, W.A.S., D.O., provided a report to VA.  That 
letter was generated in response to the veteran's request 
that Dr. W.A.S. provide him with a nexus opinion Dr. W.A.S. 
stated in pertinent part s follows:

I understand that [the veteran] served on a barge in the 
Pacific during WW II where he did indeed have sun 
exposure.  However, based on honest medical opinion I 
cannot relate the cutaneous malignancies that he has now 
to sun exposure he had in the 1940's.  Obviously [the 
veteran] has had much sun exposure over the past fifty 
years long after WW II. . . . I can clearly document 
that he has had cutaneous malignancies.  I cannot and 
will not assess the blame for these malignancies to his 
service in WW II.

A July 2002 VA examiner stated:  It is impossible for me to 
give you an opinion of whether [the skin cancer] is caused by 
[the veteran's] time frame in the Philippines."

Also of record is a January 2003 letter from R.I., M.D., 
which stated in pertinent part:  

I believe [the veteran] has some merit to his concern 
that his lesions are due to the extensive amount of 
sunlight that he received at the time he was in the Army 
and it could be directly related to his sun exposure 
that he now has multiple skin lesions on his face.

In an August 2006 report, the examining VA physician provided 
a medical opinion that it was "as likely as not" that the 
veteran's skin cancer was caused by his exposure to the sun.  
The examiner did not specifically refer to in-service sun 
exposure.  

The veteran submitted an August 2006 opinion from Dr. D.D., 
who concluded that while exposure to sun "certainly places 
an individual at risk" for skin cancer, he could not "say 
with any medical certainty that [the veteran's] short time 
period in the Philippines is the sole and primary cause of . 
. ." the  skin cancer.  

In short, the medical statements in the record  include 
answers of "yes", "no", "maybe" and "I don't know" to 
the question of whether the veteran's skin cancer is related 
to his World War II service.  Viewing the evidence in light 
of the benefit of the doubt rule, 38 C.F.R. § 3.102 (2006), 
the Board finds that the evidence regarding element (3) is in 
equipoise.  Thus, service connection for skin cancer is 
warranted.


ORDER

Entitlement to service connection for skin cancer is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


